Citation Nr: 0209408
Decision Date: 06/17/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-28 844	)	DATE JUN 17, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted, which is sufficient to reopen a claim of entitlement to service connection for a bilateral ankle disorder, including as secondary to service-connected bilateral knee disability.

2. Whether new and material evidence has been submitted, which is sufficient to reopen a claim of entitlement to service connection for a left shoulder disorder.  

3. Whether new and material evidence has been submitted, which is sufficient to reopen a claim of entitlement to service connection for a left elbow disorder.

4. Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to May 1988.

This matter is before the Board of Veterans Appeals (Board) on appeal of a July 1994 rating decision from the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, denied service connection for a bilateral ankle condition, left shoulder condition, and left elbow condition, noting that no new and material evidence had been submitted since the previous rating decision in September 1993.  A notice of disagreement was received in May 1995; a statement of the case was issued in June 1995; and a substantive appeal was received in July 1995.  The veteran testified at a hearing before an RO hearing officer in April 1996.  In September 1998, the veteran's claims file was transferred to the Waco, Texas, RO, for further adjudication.  

The Board notes that the veteran's representative listed issues, other than those on the title page of this decision, in the Appellants Brief, dated in May 2002.  Those issues include entitlement to increased evaluations for service-connected right knee, left knee and low back disabilities, and for bilateral hearing loss, as well as entitlement to a total disability evaluation due to individual unemployability.  With regard to the issue of entitlement to an increased evaluation for service-connected right knee, the Board notes that the veteran did timely perfect an appeal to the July 1994 rating decision, which continued a 30 percent evaluation for the veteran's right knee disability.  However, at the hearing in April 1996, he withdrew this claim in writing.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2001).  This issue was again addressed in the rating decision in November 1999, but the veteran did not file a notice of disagreement to that determination.  See 38 C.F.R. § 20.200, 20.201 (2001).  Therefore, the issue of entitlement to an evaluation in excess of 30 percent for service-connected right knee disability is not currently before the Board.

Similarly, the veteran timely perfected an appeal to the July 1994 rating decision, which continued the 10 percent evaluation for service-connected left knee disability.  However, in April 1998 the veteran stated, I do not want to be re-evaluated on my lower back or my knees or my hearing.  The Board considers this written statement a withdrawal of the claim for an evaluation in excess of 10 percent for the veteran's left knee disability.  See 38 C.F.R. § 20.204.  

With regard to the veteran's claim for an increased evaluation for a low back disability.  The Board recognizes that the veteran timely perfected an appeal to the July 1994 rating decision, which denied service connection for a low back disorder.  By rating decision in October 1997, the RO granted service connection for degenerative disk disease of the lumbar spine with some dehydration and degeneration at L5-S1 and posterior annular tear with a 10 percent evaluation, effective from April 1, 1996.  

The October 1997 rating decision represented a full grant of benefits sought with respect to the veteran's claim of entitlement to service connection for low back disorder.  As the veteran did not express disagreement with the down-stream issue of the percentage evaluation assigned, such matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see also Holland v. Gober, 10 Vet. App. 433, 435 (1997) (per curiam); but cf. Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001) (Court found that the down-stream issues were part of the same claim, although a separate notice of disagreement was necessary, for purposes of the Veterans Benefits Improvements Act.)  The veteran specifically stated, as noted supra, that he did not want to be re-evaluated for his low back disability.  As with the veteran's right knee disability, the evaluation of the low back disability was again considered in the November 1999 rating decision, but the veteran did not file a notice of disagreement to that determination.  Therefore, the issue of entitlement to an evaluation in excess of 10 percent for service-connected low back disability is not currently before the Board.

Regarding the issue of entitlement to a compensable evaluation for service-connected bilateral hearing loss.  Service connection was awarded for left ear hearing loss by rating decision in December 1988, which also denied service connection for right ear hearing loss, as not shown.  In the December 1996 hearing officers decision, although the issue of entitlement to service connection for right ear hearing loss was not addressed, the coding sheet indicated (and continues to indicate) that service connection for bilateral hearing loss had been granted.  That coding sheet also indicated that service connection for right ear hearing loss had been denied.  In the November 1999 rating decision, RO continued a noncompensable evaluation for bilateral hearing loss.  The coding sheet omitted a reference to the fact that service connection for a right ear hearing loss had been denied, but contains no indication of an adjudication finding that service connection for a right ear hearing loss was granted.  Although the Board directs the RO to determine whether the coding report of service connection for bilateral hearing loss is correct, it is not relevant to the instant appeal, as the veteran has not filed a notice of disagreement to any of the relevant determinations regarding the evaluation or denial of service connection for his service-connected hearing loss condition.  The veteran specifically stated in April 1998 that he was not seeking reevaluation of his service-connected hearing loss.  That issue is also not currently before the Board.  

The claim for TDIU was initially raised in March 1999 and was denied in the November 1999 rating decision.  The veteran did not file a notice of disagreement to this determination and therefore it is not in appellate status.  See 38 C.F.R. §§ 20.200, 20.201.  

On a final procedural note, the Board recognizes that the RO has (in the October 1995 rating decision, the November 1995 supplemental statement of the case, and the December 1996 hearing officer decision) addressed the issue of entitlement to rheumatoid arthritis.  At the April 1996 hearing, the hearing officer indicated that a substantive appeal was being accepted on that issue.  No notice of disagreement had previously been filed to the October 1995 rating decision.  Therefore, this VA Form 9, received in April 1996, was a notice of disagreement to the October 1995 denial.  A (supplemental) statement of the case was issued in December 1996.  However, this statement of the case inaccurately indicated that all the issues contained were on previous statements and that response was optional.  It appears that the RO considered the claim for service connection for rheumatoid arthritis as part of the claims for disability of various joints.  However, the systemic nature of this disability extends beyond consideration of the veteran's specific claims for disabilities of the bilateral ankles, left shoulder, and left elbow due to trauma.  Therefore, the Board finds that remand of the issue of entitlement to service connection for rheumatoid arthritis is necessary for issuance of a proper statement of the case with notice to the veteran.  See 38 C.F.R. § 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).  As the Board is undertaking development of the veteran's claim with regard to his bilateral ankle disorder, remand of this claim for issuance of the statement of the case will be undertaken in the final determination in a separate decision by the Board on that issue.  See Chairmans Memorandum, No. 01-02-01 9(c)(6) (Jan. 29, 2002).  

The Board notes here that, as the other issues for consideration are of musculoskeletal disabilities, some consideration of medical records mentioning rheumatoid arthritis may be undertaken in determining whether new and material evidence has been submitted in support of claims for disabilities of the bilateral ankles, left shoulder, and left elbow, aside from any diagnosis pertinent to these joints of the systemic rheumatoid arthritis.  These issues are not inextricably intertwined as consideration of disability to four distinct joints attributed to trauma is substantially separate from consideration of a systemic disease, manifested by pain in many joints of the body, including, but not limited to, the joints for which claims of disability due to trauma have been raised. 


FINDINGS OF FACT

1. By decision dated in September 1993, the RO denied service connection for a bilateral ankle condition, left shoulder condition and left knee condition.  The appellant was properly notified of that decision, and did not timely file a notice of disagreement.

2. The evidence received subsequent to the September 1993 RO decision, for the claim for service connection for a bilateral ankle condition, is not cumulative or redundant, bears directly and substantially upon the specific matter under consideration, and must be considered to fairly decide the merits of the appellants claim.

3. The evidence associated with the claims file subsequent to the September 1993 rating decision addressing the claims for service connection for disorders of the left shoulder and left elbow is duplicative or cumulative of previously submitted materials; is not probative of the issues presented; and, either alone or in conjunction with evidence previously of record, is not so significant that it must be considered in order to fairly decide the merits of these claims.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim of entitlement to service connection for a left ankle condition is reopened.  38 U.S.C.A. §§ 5108, 5103A(f) (West 1991 & Supp. 2001); Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  

2. The September 1993 RO decision, denying service connection for left shoulder and left elbow conditions, is final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).  

3. Evidence associated with the veteran's claims file subsequent to the September 1993 rating decision is not new and material and the veteran's claims for service connection for disorders of the left shoulder and left elbow are not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's DD Form 214 notes receipt of the parachutist badge.  The veteran's service medical records note a complaint of a painful right ankle in July 1979.  An assessment of minor strain to muscle of the right foot was reported.  A right shoulder contusion was noted in December 1979, following a fall while ice skating.  X-ray examination was negative and full range of motion was noted at that time.  Medical evaluation board report in March 1988 noted that the veteran's upper extremities were within normal limits and the only noted abnormality of the lower extremities was bilateral chondromalacia of the knees with mild degenerative joint disease.  No complaints, diagnoses or opinions relative to the left ankle, left elbow or left shoulder were reported.  

A VA examination was conducted in July 1988.  The examiner noted full range of motion in all joints without pain or tenderness, except for the veteran's knees.  

In March 1993, the veteran filed an initial claim for service connection for disabilities of his ankles, left shoulder, and left elbow.  

A VA examination was conducted in May 1993.  The examiner noted that the veteran spent much of his military career with an airborne unit and had injured his knees and lumbosacral spine.  The veteran reported that he dislocated his left shoulder while ice skating, and had pain and crepitus since that time.  The veteran could not recall a specific injury to his left elbow, but indicated that when his shoulder ached, so did the left elbow.  He also reported hurting both ankles during training for parachute jumps.  He stated that he did not have casts for his ankles, but they were swollen and the left was worse than the right.

Physical examination revealed normal walking, with erect carriage and good posture.  Examination of the left shoulder revealed limited abduction to 60 degrees, limited forward flexion to 70 degrees, painful internal rotation to 20 degrees, and external rotation to 30 degrees.  The veteran complained of pain with abduction and flexion of the forearms against resistance.  X-ray examination of the left shoulder and left elbow showed no significant bony abnormality and no significant degenerative changes.  X-ray examination of the ankles demonstrated no significant bony abnormality and no significant soft tissue swelling.  The examiner provided diagnoses of rotator cuff problems of the left shoulder with limitation of all motion, left tennis elbow with tenderness about the lateral condyle in the origin of the extensor muscles of the fingers and wrists, and post-traumatic arthralgia of both ankles.  

By rating decision in September 1993, the RO denied service connection for bilateral ankle condition, left shoulder condition, and left elbow condition.  The RO denied the claim for bilateral ankle condition as the service medical records showed that the veteran was seen only once for a minor strain of the right ankle and there was no evidence of treatment for a left ankle condition.  The RO further found that the service medical records were negative for treatment of a left shoulder condition.  The RO noted that no chronic disease or injury of the left elbow was shown during military service.  The veteran was notified of this decision under cover letter dated in September 1993, and failed to file a timely notice of disagreement.  The RO decision is final as to evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) (38 C.F.R. § 20.1103 (2001)).

The veteran filed a Statement in Support of Claim, in March 1994, seeking review of his ankle, shoulder and elbow disabilities.  The evidence, submitted since the final RO decision in September 1993, includes statements and testimony from the veteran, private medical evaluation, VA outpatient treatment records, and report of VA examination.  

In July 1992, W.C. McCormick, M.D. conducted an Independent Orthopedic Examination of Back, Knees, Shoulders & Hands.  The veteran reported pain in the shoulders, hands, knees, and back due to injury sustained during active military service.  Dr. McCormick noted full range of motion of both upper extremities, normal deep tendon reflexes, strength, sensation, and pulses.  The veteran had normal toe and heel standing.  The physician provided an impression of, inter alia, multiple arthralgias with no evidence of any significant physical pathological process.  

In the March 1994 statement, the veteran indicated that he injured his ankles and knees on several jumps as a member of the 82nd Airborne.  He stated that the pain usually went away.  He also reported that, as a medic, he had access to treatment without documentation.  He stated that he began employment as a truck driver (post-service), but had to quit due to back, shoulder, and knee pain.  The veteran reported that the pain did not go away, and he had been unable to do anything for five months.  The veteran noted that he was being seen by a VA rheumatologist.  

The record contains VA outpatient treatment records for treatment from February 1993 to September 1995.  In February 1993, the veteran complained of bilateral arm pain, including in the shoulder.  An assessment of possible carpal tunnel syndrome was indicated.  In December 1993, a follow-up for bilateral shoulder to hand pain with finger numbness was conducted.  A diagnosis of cervical strain with bilateral radiculitis was indicated.  Bone scan, performed in January 1994, noted mild increased radiotracer uptake seen in the right third finger, wrists, shoulders, knees and ankles bilaterally, probably due to degenerative changes.  Impressions of no definite evidence of inflammatory arthritic activity and probable degenerative changes in areas outlined were provided.  A rheumatology examination was conducted in January 1994.  The veteran reported a four-month history of joint pain primarily affecting the hands, wrists, shoulders, and elbows.  A diagnosis of seronegative acute polyarticular asymmetric arthritis was reported.  Ongoing treatment noted that the VA physicians were considering diagnoses of Reiters syndrome and rheumatoid arthritis.  

At a hearing before an RO hearing officer in April 1996, the veteran testified that he hurt his ankles during a parachute jump at the same time that he injured his knees.  (T. at pp. 5, 6-7)  He stated that the medication prescribed for his knee disabilities, also treated the pain in the shoulders and ankles and other joints.  (T. at p. 5.)  He indicated that he was treated after the initial injury for various sprains and things, but that such might not be documented, as he was a medic.  (T. at p. 12)  He noted that he first sought treatment for his ankle, post-service, in 1990.  (T. at p. 12)

The veteran testified that he went ice skating during service and fell and dislocated his left shoulder.  (T. at p. 7)  He stated that he has had continued popping, grinding and aching in the shoulder since that time.  (T. at p. 7)  He reported that he injured his left elbow at the same time as his left shoulder.  (T. at p. 7)  The veteran acknowledged that he reported no further complaints during service of left shoulder pain, but that he continued to experience such.  (T. at p. 13)  He indicated that VA records should show nerve damage in that arm.  (T. at p. 8)  The veteran testified that he had not been injured since his discharge from military service.  (T. at p. 8)  

The veteran's spouse also testified at the hearing, noting that they had been married for fourteen years (1982).  (T. at p. 10)  She stated that the veteran had stiffness in his joint since she met him, but the condition had become worse overtime.  (T. at p. 10)

In a statement, received in April 1998, the veteran stated that he had pain and swelling in both of his ankles.  He attributed this problem to the braces he wore on his knees.  He also stated that the braces caused him to walk differently and caused his ankles to hurt and swell.  

Further VA outpatient treatment records were received in October 1998.  The veteran reported tenderness and swelling in the left ankle in October 1996, with an assessment of seronegative arthritis.  Ongoing treatment for generalized complaints of pain, with diagnoses of rheumatoid arthritis, seronegative arthritis, and rule out rheumatoid arthritis were reported, without further specific findings relevant to the veteran's ankles, left shoulder or left elbow.  

A VA orthopedic examination was conducted in July 1999.  The examiner noted that a previous bone scan showed arthritic degenerative joint disease involving the shoulders, hips, and knees, as well as arthritic and degenerative joint disease involving the ankles.  The examiner noted that the veteran had bilateral knee braces and was in a wheelchair, being unable to walk more than five-to-ten feet without assistance.  The examiner did not provide any further findings or diagnoses relevant to any conditions of the ankles or left shoulder or elbow.  

In April 2002, the veteran submitted VA outpatient treatment records, dated from December 1999 to January 2002.  In December 2000, the VA physician noted that the veteran was rear-ended in a car accident, approximately one year earlier, and then began having numbness down the left arm.  The veteran reported pain in the left scapular area and an impression of arm pain was provided.  In March 2001, the veteran reported chronic pain in his hands, bilateral shoulders, low back and bilateral knees.  The physician provided an assessment of history of arthritis, carrying a diagnosis of rheumatoid arthritis and osteoarthritis.  In May 2001, the veteran complained of neck pain with discomfort radiating into the left upper extremity, also noting a motor vehicle accident approximately 18 months previous.  The examiner noted muscle tenseness at palpation of the left trapezius.  


 II. Analysis

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), contains extensive provisions modifying the adjudication of all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law revises the former § 5107(a) of title 38 United States Code to eliminate the requirement that a claimant come forward first with evidence to well ground a claim before the Secretary is obligated to assist the claimant in the developing the facts pertinent to the claim.  

The Board observes that the VCAA, 38 U.S.C.A. § 5103A(f) (West Supp. 2001) specifically notes that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  However, the new notice provisions of the VCAA do apply to attempts to reopen claims and VA must notify the claimant of any information or evidence not previously provided to VA that is necessary to substantiate the claim.  VBA Fast Letter 01-02 (Jan. 9, 2001).  Further, the regulations implementing the VCAA amended the provisions of 38 C.F.R. § 3.156(a), and VA provided that the duties to assist and notify the veteran, pursuant to 38 U.S.C. §§ 5103(a) and 5103A were applicable to claims to reopen previously denied issues.  However, these amendments are effective only on claims received on or after August 29, 2001, and are, thus, not relevant in the instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  Therefore, pursuant to the VCAA and Section 3.156(a) prior to the amendment, the Board must consider whether the duty to notify the veteran has been met.  However, unless a determination that new and material evidence has been submitted is made, the duty to assist  as defined in the VCAA  is not for application.

After reviewing the claims folder, the Board finds that there has been substantial compliance with the assistance provisions set forth in the new law and regulation with regard to the claims for the left shoulder and elbow.  The record in this case includes statements from the veteran, testimony by the veteran and his spouse, numerous and current VA outpatient treatment records, reports of VA examination, and private medical evaluation.  Significantly, no additional pertinent evidence has been identified by the veteran as relevant to the issue on appeal.  The veteran has reported that his only treatment has been at VA facilities and these records have been requested and obtained.  Under these circumstances, no further action is necessary to assist the veteran with the claims regarding the left elbow and left shoulder. 

Furthermore, the veteran has been notified of the applicable laws and regulations which set forth the criteria for entitlement to service-connected disability benefits, as well as the necessity for submitting new and material evidence to reopen a previously denied claim.  The discussions in the rating decision, statement of the case, and supplemental statements of the case have informed the veteran of the information and evidence necessary to warrant entitlement to the benefit sought.  The Board therefore finds that the notice requirements of the new law and regulation have been met.  

VA issued regulations to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) that is effective August 29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that the provisions of this rule merely implement the VCAA and do not provide any rights other than those provided in the VCAA.  66 Fed. Reg. 45,629.  Accordingly, in general where the record demonstrates that the statutory mandates have been satisfied, the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United States Court of Appeals for the Federal Circuit decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002).  In that decision, the Federal Circuit held that Section 3A of the VCAA (covering the duty to notify and duty to assist provisions of the VCAA) was not retroactively applicable to decisions of the Board entered before the effective date of the VCAA (Nov. 9, 2000).  In reaching this determination, the Federal Circuit appears to reason that the VCAA may not apply to claims or appeals pending on the date of enactment of the VCAA.  However, the Federal Circuit stated that it was not reaching that question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold that the VCAA is retroactively applicable to claims pending on the date of enactment.  Precedent opinions of the chief legal officer of the Department are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Further, the regulations issued to implement the VCAA are to be applicable to any claim for benefits received by VA on or after November 9, 2000, the VCAAs enactment date, as well as to any claim filed before that date but not decided by VA as of that date.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  For purposes of this determination, the Board will assume that the VCAA is applicable to claims or appeals pending on the date of enactment of the VCAA.

Under the circumstances of the claims with regard to the left elbow and left shoulder, where there has been substantial compliance with the new legislation and the new implementing regulation, a remand or further development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

New and Material Evidence Generally

When a claim is denied by the RO and no timely appeal is filed, the claim, generally, may not thereafter be reopened and granted and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been denied, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously submitted, which is neither cumulative nor redundant, and bears directly and substantially upon the specific matter under consideration, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1336  (Fed. Cir. 1998).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veterans injury or disability, even where it would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the instant case, the previous final denial of the claims for service connection for bilateral ankle disorder, left shoulder disorder, and left elbow disorder was in the September 1993 rating decision.  Although the veteran did file a statement with the RO in March 1994, within the one-year limitation period from the September 1993 rating decision, the veteran made no indication that he intended to seek appellate review of that decision.  See Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002) (NOD must include terms that can be reasonably construed as a desire for appellate review.  This requirement serves administrative efficiency by distinguishing a request for Board review from other routine communications in the wake of a VA decision.)  As nothing in the March 1994 correspondence indicates an desire to contest the rating decision, it cannot be considered a notice of disagreement, and was properly considered a claim to reopen.  38 C.F.R. §§ 3.155, 3.157, 20.201 (2001).

Bilateral Ankle Disorder

The veteran's claim for a bilateral ankle disorder was previously finally denied by the RO in September 1993.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) (38 C.F.R. § 20.1103 (2001)).  Since that time, the veteran has submitted statements, testimony from himself and his spouse, private medical evaluation, VA examination, and VA outpatient treatment records in support of a claim to reopen the previously denied claim.

The RO denied the veteran's claim in September 1993, as there was no evidence of treatment of a chronic bilateral ankle condition during service.  The RO found that a chronic ankle condition was not incurred or aggravated during the veteran's active military service.  

Prior to the September 1993 decision, the only diagnosis of record with regard to the veteran's ankles was of post-traumatic arthralgia.  The records received since that time have provided diagnoses of degenerative joint disease of the ankles.  A bone scan in January 1994 noted increased uptake, probably due to degenerative changes.  The VA examiner in July 1999 noted these findings.  Further, the veteran is contending both that he injured his ankles during parachute jumps during service and that his current ankle condition is secondary to the braces worn for his service-connected bilateral knee disability.  The records do note that the veteran is required to use braces due to his bilateral knee disability.  The statements of the veteran create a more complete picture of the possible etiology of the veteran's current bilateral ankle disability.  Thus, the claim must be reopened and considered on the merits.

As noted, supra, once a claim is reopened, the duty to assist under the VCAA attaches.  The Board finds that further development is warranted in this claim and such will be undertaken by the Board.  The Board is undertaking additional development of the issue entitlement to service connection for a bilateral ankle disorder pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the development has been completed, the Board will provide notice of the development as required by Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  After giving the notice and reviewing the response of the veteran and his representative, the Board will prepare a separate decision addressing this issue.

Left Shoulder and Left Elbow Disorders

The veteran's claims for service connection for a left shoulder and left elbow disorder were previously finally denied by the RO in September 1993.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) (38 C.F.R. § 20.1103 (2001)).  Since that time, the veteran has submitted statements, testimony from himself and his spouse, private medical evaluation, VA examination, and VA outpatient treatment records in support of a claim to reopen the previously denied claim.  The RO denied the veteran's claim in September 1993, noting that the only evidence in service was of a right shoulder injury with no sequelae reported, and no treatment or complaints of a left elbow disorder.  

The veteran attributed his left shoulder and elbow pain to an ice skating injury during service.  The Board notes that the veteran's service medical records show complaints of pain to the right shoulder, with full range of motion, following an ice skating incident in December 1979.  Although the record contains numerous medical records referring to shoulder pain, much of this is with regard to bilateral shoulder pain attributed to seronegative arthritis or rheumatoid arthritis.  The veteran's claim for rheumatoid arthritis is being considered separately on remand.  The evidence submitted since the previous RO denial in September 1993 merely shows ongoing complaints of shoulder pain, which were of record prior to the September 1993 RO decision.  Further, no new evidence has been presented of any incident during service, which could be etiologically linked to the veteran's current left shoulder and elbow disability.  Although the record does note some very new findings of neurological complaints of the left arm, such are attributed solely to post-service motor vehicle accident.  Such is not material to a determination of any service-connected disability of the left shoulder or elbow.  The Board finds no basis for reopening of the veteran's claims for service connection for left shoulder and left elbow disorders.  


ORDER

New and material evidence having been submitted, the claim for service connection for a bilateral ankle disorder is reopened; to this extent only, the appeal is granted.

No new and material evidence having been received, the claim for service connection for a left shoulder disorder is not reopened.

No new and material evidence having been received, the claim for service connection for a left elbow disorder is not reopened.



		
	Richard B. Frank
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
